The opinion of the court was delivered by
Strong,- J.
We are not prepared to say, that the Orphans’ Court erred in holding the appellant accountable for the debts due the decedent’s estate from Rebecca Dysart, and from Jeanette and Josephine Upperman. The auditor’s report establishes, that both these debts might have been collected; they were ripe for execution one in 1853, and the other in 1855, but no step was taken to collect the money. It is now said, that the mattér was purposely delayed, lest application should be made for bills of review. The possibility of such applications is quite an insufficient reason for the great delay. So the auditor thought, and his report finds that the appellant had been guilty of gross negligence; so gross, that no man of ordinary prudence would have exhibited it in conducting his own affairs. The appellant was an administrator; he was a trustee for collection and distribution, not for investment. His duty, therefore, was unlike that of a guardian. The latter is not bound to sue at once, but may leave a debt where he finds it, unless there is reason to apprehend danger; but an executor or administrator is under obligation to diligence in preparing for distribution. He cannot be justified in putting forth no efforts to Collect a debt due the estate which he represents, for a period of three, four, or five years, as in the present case. Not a solitary step appears to have been taken up to this day. The cases cited in regard to the liability of guardians, are *475inapplicable to such a trust as the appellant’s. The true rule will he found in Johnston’s Estate, 9 W. & S. 107. We do not desire to be understood as holding, that an administrator is bound to sue immediately a debt due his intestate, or encounter the hazard of personal liability for it; such is not the rule, but he is responsible for the want of ordinary diligence. When he has suffered years to pass by without any effort to collect such a debt, or offering any excuse.for his failure to proceed; when an auditor on his account has convicted him of gross negligence, we will not reverse the decree of the Orphans’ Court confirming the report of the auditor.
The other exceptions urged against the decree, are answered by the principles asserted in Landis v. Scott, 8 Casey 504. The accountant having been surcharged with the two debts due the estate of the decedent, the original exceptions having been made to- the account itself, and not to the distribution, the widow and all the heirs were entitled -to participate in the entire fund as finally ascertained.
The decree of the Orphans’ Court is affirmed, with costs.